Citation Nr: 1232662	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's right ankle injury residuals with degenerative arthritis and a large osteochondral defect.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1978 to November 1983 and from October 1987 to November 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 decision of the Honolulu, Hawaii, Regional Office which determined, in pertinent part, that the Veteran had not submitted well-grounded claims of entitlement to service connection for a chronic back disorder and a right ankle disorder and denied the claims.  In September 2000, the Veteran informed the Department of Veterans Affairs (VA) that she had moved to Florida. The Veteran's claims file was subsequently transferred to the St. Petersburg, Florida, Regional Office (RO).  

In September 2001, the RO reviewed the Veteran's claims on the merits and again denied them.  In October 2002, the Board determined that additional development of the record was required.  In September 2003, the Board remanded the Veteran's claims to the RO for additional action.  

In December 2004, the RO granted service connection for both lumbar spine degenerative disc disease and right ankle injury residuals with degenerative arthritis and a large osteochondral defect; assigned initial 20 percent disability evaluations for those disabilities; and effectuated the awards as of November 23, 1999.  In September 2010, the Board granted a 60 percent evaluation for the Veteran's lumbar spine degenerative disc disease and remanded the issue of the initial evaluation for the Veteran's right ankle injury residuals to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and her "Virtual VA" file so as to insure a total review of the evidence. .

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  
REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

In his March 2012 Appellate Brief Presentation, the accredited representative advanced that the Veteran was last afforded a VA examination for compensation purposes which addressed the right ankle in September 2008 and it was plausible that her right ankle disability had increased in severity since that examination.  The accredited representative requested that the Veteran's appeal be remanded to the RO so that the Veteran may be afforded an additional evaluation.  

In reviewing the record, the Board observes that the Veteran was last afforded a VA evaluation which addressed the right ankle in September 2008, some four years ago.  A March 2011 written statement from VA Compensation and Pension Service states that while the September 2008 VA examination report noted that the Veteran used a brace, it failed to clarify either whether she used an ankle or a back brace and whether her "abnormal gait was secondary to the Veteran's back condition or ankle condition (or both)."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the cited deficiencies and relative staleness of the September 2008 VA examination report, the Board finds that additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after September 2010 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In March 2012, the accredited representative advanced an informal claim of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board has listed the issue of the Veteran's entitlement to a TDIU as an issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her right ankle injury residuals after September 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after September 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of her service-connected right ankle injury residuals with degenerative arthritis and a large osteochondral defect.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's service-connected right ankle injury residuals, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the right ankle should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's disability upon her vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

